Citation Nr: 0323587	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for recurrent bilateral 
migratory thrombophlebitis of the lower extremities, with 
varicosities below the knee, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002), 38 C.F.R. 
§ 20.900(c) (2002), the Chairman of the board has granted a 
motion for advancement on the docket in this case due to the 
veteran's severe financial hardship.  


REMAND

Essentially, the veteran maintains that his recurrent 
bilateral migratory thrombophlebitis, with varicosities below 
the knee, has gotten worse and that the currently assigned 50 
percent rating is not reflective of the severity of the 
disability.  In numerous correspondence and in testimony 
presented at his personal hearing, he relates that he 
experiences persistent pain and swelling in his lower 
extremities, particularly if he is on his feet for any length 
of time; and there are pigmentations and ulcerations, which 
cause pain,.  The veteran notes that he is an automobile 
mechanic by profession, specializing as a brake mechanic; 
however, he has had to terminate such employment because he 
is no longer able to work on cars because of the physical 
restrictions due to his bilateral lower extremity 
thrombophlebitis, with varicosities, and he has had to take a 
job as a cashier in a store.  He recently submitted evidence 
that, due to his financial situation, he has had to declare 
bankruptcy.  

The Board notes that the veteran has undergone two recent VA 
examinations to determine the nature and extent of his 
bilateral lower extremity disability.  The Board is unsure 
whether the disability is prone to periods of exacerbation; 
however, during those VA examinations, essentially similar 
findings were made which, when viewed in conjunction with 
dated photographs submitted by the veteran, seem to show a 
condition that possibly may not have been noted on the 
examinations, although, obviously, the examiner can only 
report on the condition at the time of the examination.  It 
this regard, it is important to note that the examiner 
performed the two recent VA examinations, which were 
conducted in July 2002 and December 2002, without access to 
the veteran's claims file for review in conjunction with the 
examination.  

The veteran and his representative have questioned the 
findings made on the above-mentioned VA examinations and have 
noted that both examinations were performed by the same 
physician, although the veteran is under the impression he 
was supposed to have undergone the second examination by a 
physician who had not examined him previously.  The Board 
does not find that the examinations were conducted by the 
same physician to be a problem; he reported findings made at 
the time of those examinations.  What is of concern to the 
Board is that the veteran's claims file, to include the dated 
photographs of the veteran's lower extremities, was not made 
available to the examiner for his review in conjunction with 
either of the examinations.  

The Board has granted the veteran's motion to have his case 
advanced on the docket, and is cognizant that a remand for 
another VA examination will necessarily delay resolution of 
the claim.  However, in light of the unavailability of the 
veteran's claims file during his recent VA examinations, and 
the fact that the veteran, himself, as well as his 
representative, has specifically requested such examination 
to determine the current nature and extent of his bilateral 
lower extremity disability, the Board is of the opinion that 
another VA examination is advisable.  

The Board also offers the reminder that the Veterans Claims 
Assistance Act of 2000 (VCAA), is applicable to this appeal, 
as codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

For the aforementioned reasons, this case is hereby REMANDED 
to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If merited, 
the RO should undertake any additional 
development deemed necessary.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for bilateral lower 
extremity thrombophlebitis, with 
varicosities.  After securing the 
necessary release, the RO should obtain 
these records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard.  

3.  The RO should arrange for the veteran 
to undergo a VA cardiovascular 
examination, either at a VAMC or on a fee-
basis, by a physician who has not 
previously examined the veteran, to 
determine the nature and extent of his 
recurrent bilateral thrombophlebitis, with 
varicosities below the knee.  Any 
indicated studies should be undertaken, to 
include, if desirable, photographs of the 
lower extremities, and all manifestations 
of current disability should be described 
in detail.  The veteran's entire claims 
file, along with a copy of this remand, 
must be made available to examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination report is to be incorporated 
in the claims file.  

Cardiovascular:  The examiner is to 
review the criteria for evaluating 
cardiovascular disabilities, see 
38 C.F.R. § 4.104 (2002), particularly 
diagnostic Codes 7120 and 7121, as well 
as any other applicable criteria 
pertaining to cardiovascular disease.  On 
examination, the physician is examine 
each lower extremity and note pertinent 
findings, to include, but not limited to, 
persistent edema, stasis pigmentation, 
eczema, ulceration, subcutaneous 
induration, and pain.  The examiner 
should note if the veteran is being 
examined during a period of "acute 
exacerbation" of his bilateral lower 
extremity disability and whether the 
condition is prone to "acute 
exacerbation;" if eczema is noted, an 
opinion is needed as to whether it is 
etiologically related to the bilateral 
lower extremity migratory 
thrombophlebitis, with varicosities below 
the knee, or attributable to some other 
disease or disorder.  After consideration 
of the veteran's complaints and review of 
the medical history, as noted in the 
claims file, to include photographs 
contained therein, the examiner should 
render an opinion, based upon best 
medical judgment, as to whether, and to 
what extent, the veteran experiences 
likely additional functional loss (beyond 
that which is demonstrated clinically) 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use, and the effects 
of the bilateral lower extremity 
disability has on his employment ability.  
All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
the veteran's medical and employment 
history.  See 38 C.F.R. § 3.321(b).  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


